Exhibit TRANSATLANTIC HOLDINGS, INC. TO THE BANK OF NEW YORK MELLON Trustee SUBORDINATED INDENTURE Dated as of TABLE OF CONTENTS Page PARTIES RECITALS OF THE COMPANY ARTICLE I DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION 1 Section 101. Definitions. 1 Section 102. Compliance Certificates and Opinions. 8 Section 103. Form of Documents Delivered to Trustee. 8 Section 104. Acts of Holders; Record Dates. 9 Section 105. Notices, Etc., to Trustee and Company. 11 Section 106. Notice to Holders; Waiver. 11 Section 107. Conflict with Trust Indenture Act. 11 Section 108. Effect of Headings and Table of Contents. 12 Section 109. Successors and Assigns. 12 Section 110. Separability Clause. 12 Section 111. Benefits of Indenture. 12 Section 112. Governing Law. 12 Section 113. Legal Holidays. 12 ARTICLE II SECURITY FORMS 12 Section 201. Forms Generally. 12 Section 202. Form of Face of Security. 13 Section 203. Form of Reverse of Security. 15 Section 204. Form of Legend for Global Securities. 19 Section 205. Form of Trustee’s Certificate of Authentication. 19 ARTICLE III THE SECURITIES 20 Section 301. Amount Unlimited; Issuable in Series. 20 Section 302. Denominations. 22 Section 303. Execution, Authentication, Delivery and Dating. 23 Section 304. Temporary Securities. 24 Section 305. Registration, Registration of Transfer and Exchange. 25 Section 306. Mutilated, Destroyed, Lost and Stolen Securities. 26 Section 307. Payment of Interest; Interest Rights Preserved. 27 Section 308. Persons Deemed Owners. 28 Section 309. Cancellation. 28 Section 310. Computation of Interest. 29 Section 311. CUSIP Numbers. 29 Section 312. Original Issue Discount. 29 * Note: This table of contents shall not, for any purpose, be deemed to be part of the Indenture. Section 313. Subordination. 29 ARTICLE IV SATISFACTION AND DISCHARGE 29 Section 401. Satisfaction and Discharge of Indenture. 29 Section 402. Application of Trust Money. 31 ARTICLE V REMEDIES 31 Section 501. Events of Default. 31 Section 502. Acceleration of Maturity; Rescission and Annulment. 32 Section 503. Collection of Indebtedness and Suits for Enforcement by Trustee. 33 Section 504. Trustee May File Proofs of Claim. 34 Section 505. Trustee May Enforce Claims Without Possession of Securities. 34 Section 506. Application of Money Collected. 35 Section 507. Limitation on Suits. 35 Section 508. Unconditional Right of Holders to Receive Principal, Premium and Interest. 36 Section 509. Restoration of Rights and Remedies. 36 Section 510. Rights and Remedies Cumulative. 36 Section 511. Delay or Omission Not Waiver. 36 Section 512. Control by Holders. 36 Section 513. Waiver of Past Defaults. 37 Section 514. Undertaking for Costs. 37 Section 515. Waiver of Usury, Stay or Extension Laws. 37 ARTICLE VI THE TRUSTEE 38 Section 601. Certain Duties and Responsibilities. 38 Section 602. Notice of Defaults. 38 Section 603. Certain Rights of Trustee. 38 Section 604. Not Responsible for Recitals or Issuance of Securities. 40 Section 605. May Hold Securities. 40 Section 606. Money Held in Trust. 40 Section 607. Compensation and Reimbursement. 40 Section 608. Conflicting Interests. 41 Section 609. Corporate Trustee Required; Eligibility. 41 Section 610. Resignation and Removal; Appointment of Successor. 41 Section 611. Acceptance of Appointment by Successor. 43 Section 612. Merger, Conversion, Consolidation or Succession to Business. 44 Section 613. Preferential Collection of Claims Against Company. 44 ARTICLE VII HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY 44 Section 701. Company to Furnish Trustee Names and Addresses of Holders. 44 Section 702. Preservation of Information; Communications to Holders. 45 Section 703. Reports by Trustee. 45 Section 704. Reports by Company. 45 - ii - ARTICLE VIII CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE 45 Section 801. Company May Consolidate, Etc., Only on Certain Terms. 45 Section 802. Successor Substituted. 46 ARTICLE IX SUPPLEMENTAL INDENTURES 46 Section 901. Supplemental Indentures Without Consent of Holders. 46 Section 902. Supplemental Indentures With Consent of Holders. 48 Section 903. Execution of Supplemental Indentures. 49 Section 904. Effect of Supplemental Indentures. 49 Section 905. Conformity with Trust Indenture Act. 49 Section 906. Reference in Securities to Supplemental Indentures. 49 Section 907. Amendments to Subordination Provisions. 49 ARTICLE X SUBORDINATION 50 Section 1001. Agreement to Subordinate. 50 Section 1002. Certain Definitions. 50 Section 1003. Liquidation; Dissolution; Bankruptcy. 50 Section 1004. Default on Designated Senior Debt. 51 Section 1005. Acceleration of Securities. 52 Section 1006. When Distribution Must Be Paid Over/Trustee Not Fiduciary For Holders of Senior Debt. 52 Section 1007. Notice by Company. 52 Section 1008. Subrogation. 53 Section 1009. Relative Rights. 53 Section 1010. Subordination May Not Be Impaired By Company. 54 Section 1011. Distribution or Notice To Representative. 54 Section 1012. Rights of Trustee and Paying Agent. 54 Section 1013. Authorization to Effect Subordination. 55 Section 1014. Reliance on Judicial Order or Certificate of Liquidating Agent. 55 ARTICLE XI COVENANTS 55 Section 1101. Payment of Principal, Premium and Interest. 55 Section 1102. Maintenance of Office or Agency. 55 Section 1103. Money for Securities Payments to Be Held in Trust. 56 Section 1104. Statement by Officers as to Default. 57 Section 1105. Existence. 57 Section 1106. Payment of Taxes and Other Claims. 57 Section 1107. Further Instruments and Acts. 57 Section 1108. Waiver of Certain Covenants. 58 ARTICLE XII REDEMPTION OF SECURITIES 58 Section 1201. Applicability of Article. 58 Section 1202. Election to Redeem; Notice to Trustee. 58 - iii - Section 1203. Selection by Trustee of Securities to Be Redeemed. 58 Section 1204. Notice of Redemption. 59 Section 1205. Deposit of Redemption Price. 60 Section 1206. Securities Payable on Redemption Date. 60 Section 1207. Securities Redeemed in Part. 60 ARTICLE XIII SINKING FUNDS 61 Section 1301. Applicability of Article. 61 Section 1302. Satisfaction of Sinking Fund Payments with Securities. 61 Section 1303. Redemption of Securities for Sinking Fund. 61 ARTICLE XIV DEFEASANCE AND COVENANT DEFEASANCE 62 Section 1401. Company’s Option to Effect Defeasance or Covenant Defeasance. 62 Section 1402. Defeasance and Discharge. 62 Section 1403. Covenant Defeasance. 62 Section 1404. Conditions to Defeasance or Covenant Defeasance. 63 Section 1405. Deposited Money and U.S. Government Obligations to Be Held in Trust; Miscellaneous Provisions. 65 Section 1406. Reinstatement. 65 TESTIMONIUM SIGNATURES ACKNOWLEDGMENTS - iv - CERTAIN SECTIONS OF THIS INDENTURE RELATING TO SECTIONS 310 THROUGH 318, INCLUSIVE, OF THE TRUST INDENTURE ACT OF 1939: Trust Indenture Act Section Indenture Section Section 310(a)(1) 609 (a)(2) 609 (a)(3) Not Applicable (a)(4) Not Applicable (b) 608 610 Section 311(a) 613 (b) 613 Section 312(a) 701 702 (b) 702 (c) 702 Section 313(a) 703 (b) 703 (c) 703 (d) 703 Section 314(a) 704 (a)(4) 101 1104 (b) Not Applicable (c)(1) 102 (c)(2) 102 (c)(3) Not Applicable (d) Not Applicable (e) 102 Section 315(a) 601 (b) 602 (c) 601 (d) 601 (e) 514 Section 316(a) 101 (a)(1)(A) 502 512 (a)(1)(B) 513 (a)(2) Not Applicable (b) 508 (c) 104 * Note: This reconciliation and tie shall not, for any purpose, be deemed to be part of the Indenture. Section 317(a)(1) 503 (a)(2) 504 (b) 1003 Section 318(a) 107 SUBORDINATED INDENTURE, dated as of , between TRANSATLANTIC HOLDINGS, INC., a corporation duly organized and existing under the laws of the State of Delaware (herein called the “COMPANY”), having its principal office at , and THE BANK OF NEW YORK MELLON, a New York banking corporation, as Trustee (herein called the “TRUSTEE”). RECITALS OF THE COMPANY The Company has duly authorized the execution and delivery of this Subordinated Indenture to provide for the issuance from time to time of its unsecured subordinated debentures, notes or other evidences of indebtedness (herein called the “SECURITIES”), including, without limitation, junior subordinated deferrable interest debentures, unlimited as to principal amount, to bear such rates of interest, to mature at such time or times, to be issued in one or more series and to have such other provisions as shall be fixed as in this Subordinated Indenture provided. All things necessary to make this Subordinated Indenture a valid and legally binding agreement of the Company, in accordance with its terms, have been done. NOW, THEREFORE, THIS INDENTURE WITNESSETH: For and in consideration of the premises and the purchase of the Securities by the Holders thereof, it is mutually agreed, for the equal and proportionate benefit of all Holders of the Securities or of series thereof, as follows: ARTICLE I DEFINITIONS AND OTHER PROVISIONS OF
